NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                       05-3038

                                 TOMMY M. EVANS,

                                                     Petitioner,

                                          v.

                        DEPARTMENT OF THE TREASURY,

                                                     Respondent.


                          __________________________

                          DECIDED: April 11, 2005
                          __________________________

Before SCHALL, LINN, and PROST, Circuit Judges.

PER CURIAM.

      Tommy M. Evans seeks review of a final order of the Merit Systems Protection

Board (“MSPB”) affirming an administrative judge’s initial decision to sustain the

Department of the Treasury’s (“the Department’s”) removal of Mr. Evans from his

position with the Internal Revenue Service (“IRS”). See Evans v. Dep’t of Treasury, No.

AT0752030541-I-1 (M.S.P.B. Sept. 9, 2004). We affirm.

                                   BACKGROUND

      Mr. Evans worked for the IRS in Memphis, Tennessee as an Offer-In-

Compromise Examiner (“OE”).       This position required Mr. Evans to develop and

evaluate records dealing with taxpayers’ offers to settle or compromise existing tax
liabilities.   Mr. Evans received several months of classroom and on-the-job training

beginning in January of 2002. During this training period, Mr. Evans received a copy of

a performance plan. After the training period, Mr. Evan’s work as an OE was reviewed

by experienced examiners and feedback was given to Mr. Evan by coaches.

        On or about September 17, 2002, Mr. Evans received a performance appraisal

rating his job performance as unacceptable and offering him suggestions on how he

could improve his performance. On February 20, 2003, Mr. Evans received another

performance appraisal again rating his job performance as unacceptable. In response

to these performance appraisals, Mr. Evans’s supervisor sent Mr. Evans a letter on

February 28, 2003 proposing his removal from his position with the IRS due to

unacceptable performance. The letter included details of thirteen alleged deficiencies in

Mr. Evans’s job performance. On April 21, 2003, a field director issued a decision

removing Mr. Evans from his position based on reasons set forth in the proposal letter.

        Mr. Evans filed an appeal with the MSPB. In an initial decision dated September

30, 2003, an administrative judge affirmed Mr. Evans removal, finding that the

Department established by a preponderance of the evidence that Mr. Evans’s

performance was unacceptable, that Mr. Evans failed to establish that he was removed

in reprisal for any protected activity, and that the penalty of removal was within the

bounds of reasonableness. The decision of the administrative judge became final when

the full MSPB denied Mr. Evans’s petition for review on September 9, 2004.

        We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).




05-3038                                     2
                                    DISCUSSION

      We review a decision of the MSPB to ensure it is not arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law; obtained without

procedures required by law, rule, or regulation having been followed; or unsupported by

substantial evidence. 5 U.S.C. § 7703(c) (2000); Mattern v. Dep’t of Treasury, 291 F.3d

1366, 1369 (Fed. Cir. 2002).

      On appeal, Mr. Evans does not present any clear argument why this court should

reverse the decision of the MSPB.       Instead, without citing to a transcript of the

proceedings below or to any other part of the record before us, Mr. Evans recites a

series of events that he apparently believes should move us to reverse the decision of

the MSPB. For example, Mr. Evans alleges that “[d]ocuments reflects [sic] and was

[sic] presented in legal preceding [sic] that some of my errors made while as a OE, were

because of following instructions from a Coach.” Also, Mr. Evans, citing Graham v.

Dep’t of the Air Force, 46 M.S.P.R. 227 (1990), states that the IRS is “holding me to a

higher standard than is required in established performance standards.”

      To the extent Mr. Evans challenges the findings of the MSPB, we conclude

based on our review of the record that those findings are supported by substantial

evidence. Furthermore, Mr. Evans’s reference to Graham is unavailing. In that case

the MSPB summarized case law addressing performance-based actions taken under

chapter 75 of title 5 as requiring that “the agency’s imposed standard be reasonable and

provide for accurate measurement of the employee’s performance.”           Graham, 46

M.S.P.R. at 235. Here, the administrative judge specifically noted that when an agency

takes an action under chapter 75 “it must simply prove that its measurement of the




05-3038                                    3
appellant’s performance was both accurate and reasonable.”         Furthermore, after

reviewing the evidence the administrative judge specifically concluded that the

Department’s measurement of the appellant’s performance was both accurate and

reasonable.   Thus, we discern that the administrative judge followed established

procedures required by law. In addition, we find substantial evidence in the record

supporting the administrative judge’s conclusion that the measurement of Mr. Lewis’s

performance by the IRS was both accurate and reasonable. We therefore reject Mr.

Lewis’s suggestion that the IRS was holding Mr. Lewis to a higher standard than is

required in established performance standards.

                                   CONCLUSION

      For the foregoing reasons, we affirm the decision of the MSPB.




05-3038                                   4